Citation Nr: 1746302	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  11-00 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for right lower extremity thrombophlebitis.

2.  Entitlement to a compensable disability rating for iron deficiency anemia.

3.  Entitlement to a compensable disability rating for status post pulmonary embolism.

4.  Entitlement to a temporary total rating under 38 C.F.R. §§ 4.29 and 4.30 based on treatment necessitating hospitalization in March 2006 and subsequent convalescence for left lower extremity venous thrombosis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to August 1997.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

In December 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issue of entitlement to an earlier effective date for the award of service connection for left lower extremity venous thrombosis was raised by the Veteran during her December 2015 Board hearing, and was referred by the Board to the Agency of Original Jurisdiction (AOJ) in its March 2016 and February 2017 remands.  Review of the record reflects that no action has been taken to develop and adjudicate this claim.  Therefore, the Board once again refers it to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).



FINDINGS OF FACT

1.  Prior to May 26, 2016, the competent and probative evidence of record demonstrates the Veteran's right lower extremity thrombophlebitis was manifested by persistent edema; there is no evidence of stasis pigmentation or eczema, persistent ulceration, or massive board-like edema with constant pain at rest.

2.  Beginning May 26, 2016, the competent and probative evidence of record demonstrates the Veteran's right lower extremity thrombophlebitis has been manifested by persistent edema and stasis pigmentation; there is no evidence of persistent ulceration or massive board-like edema with constant pain at rest.

3.  Beginning April 5, 2006, and prior to June 22, 2011, the competent and probative evidence of record demonstrates the Veteran's hemoglobin readings were predominantly more than 8gm/100ml, and equal to or less than 10gm/100ml; the Veteran experienced easy fatigability due to her iron deficiency anemia.

4.  Beginning June 22, 2011, the competent and probative evidence of record does not demonstrate that the Veteran's hemoglobin readings have measured 10gm/100ml or less.

5.  Throughout the period of the appeal, the competent and probative evidence of record demonstrates that the Veteran's status post pulmonary embolism has been asymptomatic and has not been manifested by any residuals; although the Veteran takes an anticoagulant, in part for her history of pulmonary embolism, the disease has not been chronic.

6.  Throughout the period of the appeal, the competent and probative evidence of record does not reflect diagnoses of pulmonary hypertension, cor pulmonale, or right ventricular hypertrophy.

7.  On April 5, 2010, the Veteran underwent inferior vena cava surgery to treat her status post pulmonary embolism.

CONCLUSIONS OF LAW

1.  Prior to May 26, 2016, the criteria for a disability rating in excess of 20 percent for right lower extremity thrombophlebitis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.104, Diagnostic Code 7121.

2.  Beginning May 26, 2016, the criteria for a 40 percent disability rating, but no higher, for right lower extremity thrombophlebitis have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.104, Diagnostic Code 7121.

3.  Beginning April 5, 2006, and prior to June 22, 2011, the criteria for a 10 percent disability rating, but no higher, for iron deficiency anemia have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.400(o)(2), 4.1, 4.7, 4.117, Diagnostic Code 7700.

4.  Beginning June 22, 2011, the criteria for a compensable rating for iron deficiency anemia have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.117, Diagnostic Code 7700.

5.  Prior to April 5, 2010, the criteria for a compensable rating for status post pulmonary embolism have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.97, Diagnostic Code 6817 (2016).

6.  Beginning April 5, 2010, the criteria for a 60 percent disability rating, but no higher, for status post pulmonary embolism have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.97, Diagnostic Code 6817 (2016).





	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

VA's duty to notify was satisfied by letters dated August 2007, November 2008, June 2016, and February 2017.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist the Veteran has also been satisfied in this case.  The Veteran has been afforded VA examinations by examiners who provided all pertinent information required for rating purposes.  Additionally, the RO has obtained the Veteran's service treatment records, Social Security Administration (SSA) records, VA treatment records, and some of her identified private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The AOJ sent the Veteran a letter in March 2017 requesting that she complete and return medical authorizations to allow the AOJ to attempt to obtain identified private treatment records on her behalf; however, she did not respond to that letter and it was not returned as undeliverable.  The Board notes that VA's duty to assist is not a one way street; if the Veteran wishes help she cannot passively wait for it in circumstances where her own actions are essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).



Pertinent Procedural History

When the Veteran's claims were initially before the Board in March 2016, they were remanded to obtain her outstanding SSA disability benefit records and outstanding VA treatment records; those records were obtained and associated with the evidence of record.  The Board's March 2016 remand directives also instructed the RO to ensure the Veteran was afforded a new VA hematologic and lymphatic conditions examination as well as a new VA artery and vein conditions examination; these were accomplished in May 2016.

In its February 2017 remand, the Board noted that VA treatment records, in addition to the Veteran's December 2015 testimony before the Board, reflected that she received most of her medical treatment through private providers; her claim was remanded in order to allow VA to attempt to obtain those private records on her behalf, as well as to obtain outstanding VA treatment records.  Outstanding VA treatment records were obtained and associated with the evidence of record before the Board.  As noted above, the Veteran failed to respond to a March 2017 letter requesting that she provide a medical authorization to VA; therefore, VA was unable to attempt to obtain outstanding private records.  

Based on the foregoing, the Board finds the RO has substantially complied with its prior remand directives and that it may fairly proceed with adjudicating the Veteran's claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Factual Background and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

With regard to increased rating claims, if it is factually ascertainable based on the evidence of record that an increase in disability occurred within one year of the date the claim was received, an effective date of such increase may be established within that one year period.  38 C.F.R. § 3.400(o)(2).

Although all the evidence has been reviewed, the Board is not required to discuss each piece of evidence in detail.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis herein will focus on what the most relevant and salient evidence shows, or fails to show, with respect to the Veteran's claim.

Thrombophlebitis of the Right Lower Extremity

The Veteran's right lower extremity thrombophlebitis is currently rated as 20 percent disabling under Diagnostic Code 7121, which contemplates post-phlebitic syndrome of any etiology.  38 C.F.R. § 4.104.

Under that diagnostic code, a 10 percent rating requires intermittent edema of the extremity or aching and fatigue in the leg after prolonged standing or walking with symptoms relieved by elevation of the extremity or compression hosiery.  A 20 percent is warranted when there is persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating requires that the disability is manifested by persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating requires persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A 100 percent rating requires massive board-like edema with constant pain at rest.  38 C.F.R. § 4.104, Diagnostic Code 7121.

Throughout the period of the appeal, the evidence of record demonstrates the Veteran has experienced persistent edema in her right lower extremity.   In order to receive the next higher 40 percent rating, the evidence must demonstrate that her disability was also manifested by stasis pigmentation or eczema.  See Camacho v. Nicholson, 21 Vet. App. 360 (2007) (holding that where the rating criteria are worded in the conjunctive with the use of the word "and," each of the specified criteria must be present to warrant the specified percentage requirements).  

The first evidence of stasis pigmentation is documented in the record at the Veteran's May 26, 2016, VA examination, where she reported discoloration (darkening) of her bilateral lower extremities; the examiner documented beginning stasis pigmentation bilaterally.  There is no evidence of eczema of the right lower extremity throughout the period of the claim.  There is also no evidence of record at any time throughout the appeal period that the Veteran has experienced persistent ulceration or that her disability has been manifested by massive board-like edema with constant pain at rest, such that a 60 or 100 percent rating would be appropriate.  

Based on the foregoing, the Board finds that prior to May 26, 2016, a disability rating in excess of 20 percent is not warranted and that beginning May 26, 2016, a disability rating of 40 percent, but no higher, is warranted.

Iron Deficiency Anemia

The Veteran's service-connected anemia is currently rated as noncompensable under Diagnostic Code 7700, which specifically contemplates anemia.  38 C.F.R. § 4.117.  The Veteran's claim for an increased rating for anemia was received by VA on April 5, 2007.

Pursuant to this diagnostic code, anemia which is manifested by hemoglobin of 10gm/100ml or less and asymptomatic warrants a noncompensable rating.  Anemia manifested by hemoglobin of 10gm/100ml or less with findings such as weakness, easy fatigability, or headaches warrants a 10 percent rating.  A 30 percent evaluation is warranted if hemoglobin is 8gm/100 ml or less, with findings such as weakness, easy fatigability, headaches, lightheadedness, or shortness of breath.  A 70 percent evaluation is warranted if hemoglobin is 7gm/100 ml or less, with findings such as dyspnea on mild exertion, cardiomegaly, tachycardia, or syncope.  The maximum 100 percent rating is warranted when hemoglobin is 5gm/100ml or less, with findings such as high output congestive heart failure or dyspnea at rest.  38 C.F.R. § 4.117, Diagnostic Code 7700.

In 2006, the Veteran's hemoglobin readings ranged from 8.3 to 10.5 and were predominantly below 10gm/100ml.  There are limited readings in the record from 2007 and 2008 which are all above 10; however, readings from mid-2009 and early-2010 range from 9 to 9.5.  In July 2010 the Veteran's hemoglobin measured 12.1 the next readings of record, on June 15 and 16, 2011, demonstrate hemoglobin readings of 8.4 and 8.9 respectively.  Beginning June 22, 2011, the evidence of record reflects hemoglobin readings ranging from 10.2 to 13.4, and there are no readings measuring at or below 10gm/100ml.

Based on the foregoing, beginning April 5, 2006, and prior to June 22, 2011, the Board finds the Veteran's disability picture more nearly approximates the criteria for a 10 percent rating, based on hemoglobin levels of 10gm/100ml or less with evidence of easy fatigability.  A rating in excess of 10 percent is not warranted because there is no evidence that the Veteran's hemoglobin levels have ever measured 8gm/100ml or less. 

Beginning June 22, 2011, the Board finds a compensable rating for anemia is not warranted because none of the Veteran's measured hemoglobin levels have measured 10gm/100ml or less.  Although the Veteran has experienced easy fatigability due to her anemia, the use of the connector "with" in the rating criteria under Diagnostic Code 7700 indicates that symptoms alone are not sufficient to satisfy a 10 percent rating.  See Camacho, 21 Vet. App. 360 (2007) (holding that where the rating criteria are worded in the conjunctive with the use of the word "and," each of the specified criteria must be present to warrant the specified percentage requirements).  Absent hemoglobin readings of 10gm/100ml or less beginning June 22, 2011, a compensable rating is not warranted.  



	(CONTINUED ON NEXT PAGE)
Status Post Pulmonary Embolism

The Veteran's status post pulmonary embolism has been rated as noncompensable pursuant to Diagnostic Code 6817, which contemplates pulmonary vascular disease.  38 C.F.R. § 4.97.

Under these rating criteria, a noncompensable rating is appropriate when the disease is asymptomatic, following resolution of pulmonary thromboembolism.  A 30 percent rating is assigned for being symptomatic, following resolution of acute pulmonary embolism.  A 60 percent rating contemplates chronic pulmonary thromboembolism requiring anticoagulant therapy, or; following inferior vena cava surgery without evidence of pulmonary hypertension or right ventricular dysfunction.  A 100 percent rating is warranted for primary pulmonary hypertension, or; chronic pulmonary thromboembolism with evidence of pulmonary hypertension, right ventricular hypertrophy, or cor pulmonale, or; pulmonary hypertension secondary to other obstructive disease of pulmonary arteries or veins with evidence of right ventricular hypertrophy or cor pulmonale.  38 C.F.R. § 4.97, Diagnostic Code 6817.  The rating criteria also instruct the adjudicator to "evaluate other residuals following pulmonary embolism under the most appropriate diagnostic code, such as chronic bronchitis (Diagnostic Code 6600) or chronic pleural effusion or fibrosis (Diagnostic Code 6845), but do not combine that evaluation with any of the above evaluations."  Id. at Note [1].

The evidence of record reveals that the Veteran has been on long term anticoagulant medication for her service-connected thrombophlebitis of the bilateral lower extremities.  Medical records also indicate that anticoagulant therapy is required based on her history of pulmonary embolisms.  The Veteran experienced pulmonary embolisms in 1996, 2000, and 2002.  On April 5, 2010, the Veteran underwent inferior vena cava surgery for her history of pulmonary embolisms.  Throughout the period of the appeal, pulmonary function tests of record do not demonstrate any pulmonary impairment.

Prior to April 5, 2010, the Board finds that a compensable rating for status post pulmonary embolism is not warranted.  The Veteran's status post pulmonary embolism has remained asymptomatic without evidence of any residuals.  While the Veteran has been on anticoagulants, in part due to her history of pulmonary embolism, her last occurrence was in 2002, and therefore, a 60 percent rating is not appropriate because her disease is not chronic.

Beginning April 5, 2010, the Board finds that a 60 percent disability rating for status post pulmonary embolism is warranted based on evidence of inferior vena cava surgery.  

Throughout the period of the appeal, there is no evidence of pulmonary hypertension, cor pulmonale, or right ventricular hypertrophy such that a 100 percent disability rating would be warranted.  Additionally, there is also no evidence that the Veteran experiences any residuals stemming from her history of pulmonary embolisms such that rating her disability under a different diagnostic code would be appropriate.

Additional Considerations

In formulating the above decisions, the Board has considered the Veteran's lay statements and finds she is competent to report symptoms she experiences.  However, her statements are not competent evidence identify a specific level of disability and relate it to the appropriate diagnostic code, as this requires specialized education, training or experience, which she has not demonstrated that she possesses.  See 38 C.F.R. § 3.159(a).  On the other hand, such competent evidence concerning the nature, extent, and severity of the Veteran's disabilities have been provided by the medical personnel who have examined her during the current appeal, and the medical findings, as provided in the examination reports, directly address the criteria under which each disability is evaluated.  As such, the Board finds that the objective medical evidence of record is competent to determine the level of severity of the Veteran's disability and that the Veteran's statements in this regard are not competent.

Consideration has also been given to the benefit of the doubt doctrine.  However, the evidence is against disability ratings in excess of those continued or assigned herein, and therefore, it is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  


ORDER

Prior to May 26, 2016, a disability rating excess of 20 percent for right lower extremity thrombophlebitis is denied.

Beginning May 26, 2016, a 40 percent disability rating, but no higher, for right lower extremity thrombophlebitis is granted, subject to the laws and regulations governing monetary benefits.

Beginning April 5, 2006, and prior to June 22, 2011, a 10 percent disability rating, but no higher, for iron deficient anemia is granted, subject to the laws and regulations governing monetary benefits.

Beginning June 22, 2011, a compensable rating for iron deficient anemia is denied.

Prior to April 5, 2010, a compensable rating for status post pulmonary embolism is denied.

Beginning April 5, 2010, a 60 percent disability rating, but no higher, for status post pulmonary embolism is granted, subject to the laws and regulations governing monetary benefits.


REMAND

The Veteran is claiming entitlement to a temporary total rating under 38 C.F.R. §§ 4.29 and 4.30 based on hospital treatment between March 10 and March 29, 2006, and subsequent convalescence, related to left lower extremity venous thrombosis.  During the pendency of the appeal, service connection for left lower extremity thrombosis was granted, effective April 5, 2007.  As noted in the introduction, at her hearing before the Board, the Veteran raised the issue of entitlement to an earlier effective date for the award of service connection, and this claim has been referred to the AOJ.  However, the AOJ has failed to take any action so far with respect to this claim.  As the disposition of the claim for an earlier effective date is integral to the question of entitlement to a temporary total rating based on hospital care and convalescence for this disability, the Veteran's claim for a temporary total rating must also be remanded as it is inextricably intertwined with the referred claim for an earlier effective date.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered). 

Accordingly, the case is REMANDED for the following action:

1.  Conduct any necessary development and adjudicate the issue of an earlier effective date for the award of service connection for left lower extremity venous thrombosis.

2.  Then, readjudicate the Veteran's claim for a temporary total rating under 38 C.F.R. §§ 4.29 and 4.30 based on treatment necessitating hospitalization in March 2006 and subsequent convalescence for left lower extremity venous thrombosis.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and her representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.




	(CONTINUED ON NEXT PAGE)

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


